Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a separator, classified in H01M 50/451.
II. Claims 9-21, drawn to a method for manufacturing a separator, classified in H01M 50/403.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. 
For example, the product as claimed does not require providing a nonporous precursor substrate; coating a heat-resistant slurry on a surface of the nonporous precursor substrate to form a heat-resistant coating layer, wherein the heat-resistant slurry comprises a binder and a plurality of inorganic particles; and stretching the nonporous precursor substrate with the heat-resistant coating layer formed thereon to generate a separator comprising a porous substrate and a heat-resistant layer, as required by the process of Group I, and therefore can be formed by another and materially different process, such as one that does not require stretching the nonporous precursor substrate with the heat-resistant coating layer formed thereon.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
This application contains claims directed to the following patentably distinct species:
Species A, directed to the structure of the heat-resistant layer. Choose A1 or A2.
A1: Wherein the heat-resistant layer is a continuous network structure. See [0010], [0053] of the instant specification, see Claim 2 as an example.  
A2: Wherein the heat-resistant layer is an island structure. See [0010], [0053] of the instant specification, see Claim 2 as an example.  

Upon the election of one from Species A, further elect one from Species B.
Spices B, directed to the binder. Choose one from the group of polyvinyl chloride (PVC), polyvinyl fluoride (PVF), polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), polyvinylidene fluoride-tetrafluoroethylene (PVDF-TFE), polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), polyvinylidene fluoride-trichloroethylene copolymer, polyvinylidene fluoride-tetrafluoroethylene chloride (PVDF-CTFE), poly(methyl)(meth)acrylate (P(M)(M)A), polyacrylonitrile (PAN), polyvinylacetate (PVA), polyethylene-vinyl acetate copolymer, polyimide (PI), styrene butadiene rubber (SBR), polyethylene oxide (PEO), propylene oxide (PPO), poly(N-vinylacetamide) (PNVA) and poly(N-vinylformamide) (PNVF), or a specific combination thereof. See [0056] of the instant specification, see Claim 7 as an example. 

Upon the election of one from Species B, further elect one from Species C.
Species C, directed to the inorganic particles. Choose one from the group of BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb1-XLaXZr1-y,Zr,TiyO3 (PLZT, wherein 0<x<1 and 0<y<1), Pb(Mg1/3Nb2/3)O3-PbTiO3 (PMN-PT), HfO2, SrTiO2, SnO2, CeO2, MgO, Mg(OH)2, NiO, CaO, ZnO, ZrO2, SiO2, Y2O3, Al2O3, Boehmite (AIOOH), SiC, TiO2, or a specific combination thereof. See [0057] of the instant specification, see Claim 8 as an example. 
Upon the election of one from Species C, further elect one from Species D.
Species D, directed to the solvent. Choose one from the group of water, acetone, N-methylpyrrolidone (NMP), dimethylacetamide (DMAC), dimethyl sulfoxide (DMSO) or specific combinations thereof. See [0064] of the instant specification, see Claim 11 as an example. 
Species A is independent or distinct because it is directed to mutually exclusive structures. Species C-D are independent or distinct because they are directed to different material and consequently have different physical and chemical properties, thereby having an effect on the characteristics of the separator. Furthermore, the search of one of the species does not guarantee the others to be found. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 24, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 4, 2022